Cobb, J.
The evidence authorized the verdict, and the charges complained of, even if erroneous for the reasons assigned in the motion for a new trial, did not, in view of the facts disclosed by the record, contain any error of which the accused can complain. The charges in question really gave the accused the benefit'd a theory which the evidence did not authorize.

Judgment affirmed.

All the Justices concurring, except Little, J., absent.
Accusation of misdemeanor. Before Judge Calhoun. Criminal court of Atlanta. October 5, 1901.
S. G. Grane, for plaintiff in error.
B. B. Black, solicitor, contra.